/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 23, 2015

                                    No. 04-15-00120-CV

             UNIVERSITY OF INCARNATE WORD and Christopher Carter,
                                Appellants

                                              v.

 Valerie REDUS, Individually, and Robert M. Redus, Individually and as Administrator of the
                             Estate of Robert Cameron Redus,
                                         Appellees

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-07249
                     Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
Sitting:     Karen Angelini, Justice
             Patricia O. Alvarez, Justice, dissenting
             Jason Pulliam, Justice

     Before the Court is Appellees’ Opposed Motion to Issue Mandate.           The Motion is
DENIED.



                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court